Luke, J.,
dissenting. I do not concur in the judgment of reversal in this case. The plaintiff contends that inasmuch as he was appointed a police officer by the civil-service commission for the City of Macon created by law (Ga. L. 1916, p. 779), he could not be discharged, his office declared vacant, and his salary denied him, unless he were first given a trial before the civil-service commission or the mayor and council upon some charge lodged against him for his official misconduct; that notwithstanding the fact that for thirty-one daj^s he was incarcerated in jail, and for a great many months thereafter stood under an indictment which charged the offense of murder, he was nevertheless entitled to his salary, even though the City of Macon was without his services during his days of incarceration and abandonment of his office. The plaintiff’s contention is that so long as he was not discharged by the mayor and council, after trial, from the service of the city, he would be entitled to his pay, whether he was able to function as an officer or not. I cannot agree with the contention of the plaintiff and the majority view in this case. I am not unmindful of the authorities upon which this court places the judgment of reversal. I have made diligent examination of the precedents cited, and find no case but which, in my opinion, is distinguishable upon its facts from the case here for review. The abandonment by the plaintiff of his position as an officer of the City of Macon was not at the instance of the city and was through no act of Providence, and it was through no fault or connivance of the city that the plaintiff was incarcerated in jail and was indicted for the offense of murder. The City of Macon, as a government, was entitled to the services of its officers, and the incarceration of the plaintiff in this case incapacitated him to discharge his duties as such officer, and it was proper that another be elected in his place. In my opinion, this case is four-square with the case of Brunswick *300v. Fahm, 60 Ga. 109. In. that case Fahm, the clerk and treasurer oi the City of Brunswick, was placed in jail, charged with a felony, lie was indicted, and the municipal government dispensed with his services and employed another. The court in that case said that, notwithstanding the fact that Fahm was afterwards acquitted, “ when one in office is thrown into prison and thereby incapacitated to discharge its duties, another must be elected;” and this is what took place in the case, we have here for review. The plaintiff in this case as a police officer, in my opinion, should not be permitted to recover in his suit.